PER CURIAM.
Cathy Antunes appealed a judgment of the circuit court to the Second District Court of Appeal, which certified to this Court that the judgment is of great public importance and requires immediate resolution by this Court. We have jurisdiction. See art. V, § 3(b)(5), Fla. Const. The order on appeal was an interlocutory order in which the circuit court denied Antunes’ motion to dissolve a permanent injunction *514barring enforcement of Sarasota County’s term limits on county commissioners. We reverse and remand consistent with our ruling in Telli v. Broward County, 94 So.3d 504 (Fla.2012).
Any motion for rehearing must be filed within five days of the date of this opinion, and any response must be filed within three days of the date of filing of the motion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.